Title: To Thomas Jefferson from Edward Stevens, 14 January 1781
From: Stevens, Edward
To: Jefferson, Thomas



Sir
So Carolina Camp Hickes Creek Jany 14th. 1781

I wrote you the 8th Inst. from this place by Lieut. Fraser of the Militia. This Covers a monthly Return of the Militia through the course of Yestreday. Genl. Green received several dispatches from Virginia and the Northward. These with the reports we have hear with respect to the Enemy in your Quarter, at first is rather alarming to young Soldiers, But I hope my Countrymen will not get into any State of Dispondencey, but will rather be roused in such a manner that their Enemies Present manuvers will turn to our advantage. I believe it is beyond a doubt that the Enemy in this Quarter is making every preparation for a move. I expect their movements here and those in Virginia are to Cooperate. This sudden and rapid move of the Enemy will show us the necessity of always keeping a Proper Posture for making a sudden Defence.
About Six or seven Hundred Militia of this State under the Command of Genl. Lillington I believe is now in motion to Join this Part of our Army. I have the Honour to be with every Sentiment of Respect Your Excellencys Most Obt & very hum: Servt.
